Exhibit 10

 

SUPERVISORY AGREEMENT

OTS Docket No: 02966

 

This Supervisory Agreement (“Agreement”) is made as of this 2nd day of August,
2005 (the “Effective Date”), by and between Third Federal Bank, Newtown,
Pennsylvania, a federally-chartered savings bank (“Bank”), and the Office of
Thrift Supervision (“OTS”), an office within the United States Department of the
Treasury, acting through its Northeast Regional Director or his duly authorized
designee (“Regional Director”).

 

WHEREAS, the OTS is the primary federal regulator of the Bank; and

 

WHEREAS, in connection with its supervision of the Bank, OTS has issued a Report
of Examination concerning its Information Technology examination of the Bank
commenced on January 3, 2005 (“Report of Examination”); and

 

WHEREAS, based on the information in the Report of Examination, OTS is of the
opinion that the Bank has engaged in acts and practices relating to its
Information Technology (“IT”) activities that OTS considers to be unsafe and
unsound; and

 

WHEREAS, the OTS is of the opinion that grounds exist for the initiation of an
administrative proceeding against the Bank; and

 

WHEREAS, the OTS is of the view that it is appropriate to take measures intended
to ensure that the Bank will conduct its IT activities in a safe and sound
manner and comply with all applicable laws and regulations; and

 

WHEREAS, the Bank, acting through its Board of Directors (“Board”), and without
admitting or denying that it has engaged in unsafe and unsound acts and
practices relating to its IT activities, has determined to cooperate with the
OTS and to evidence the Bank’s intent to operate in a safe and sound manner by
creating, implementing, and updating the Third Federal IT Remediation Project
Plan (“ITRPP”).

 

NOW THEREFORE, in consideration of the above premises and the mutual
undertakings set forth herein, the parties agree as follows:

 

1.                                       Compliance With Laws and Regulations

 

The Bank, its directors, officers, employees, and agents shall take all steps
necessary (including the provision of required resources) to ensure that the
Bank complies and remains in compliance at all times with

 

(a) 12 C.F.R. Part 570, Appendix A, Subsections II(A) and II(B) (Interagency
Guidelines Establishing Standards for Safety and Soundness – Operational and
Managerial Standards – Internal Controls and Information Systems and Internal
Audit System);

 

(b) 12 C.F.R. Part 570, Appendix B (Interagency Guidelines Establishing
Standards for Safeguarding Customer Information); and

 

(c) The Guidelines set forth in the Federal Financial Institutions Examination
Council (“FFIEC”) Information Technology Examination Handbook (Revised Edition).

 

2.                                       ITRPP

 

The Bank shall implement the ITRPP.  To clarify the contents of the ITRPP and to
facilitate its ongoing implementation, the parties agree as follows:

 

(a) The ITRPP shall be deemed to include each task set forth in the ITRPP
spreadsheets generated periodically by the Bank, including under the dates of
April 8 and 28, 2005;

 

(b) The ITRPP shall also be deemed to include each “Start Date,” “Target
Completion Date,” “Revised Completion Date,” “% Complete” entry, “Actual
Completion Date,” and “Responsible Person/Party” set forth in the ITRPP
spreadsheets generated periodically by the Bank, including under the dates of
April 8 and 28, 2005;

 

1

--------------------------------------------------------------------------------


 

(c) All tasks included within the ITRPP shall be satisfactorily completed by no
later than March 31, 2006; and

 

(d) During the term of this Agreement, the ITRPP shall not be amended or
rescinded without the prior written approval of the Regional Director.

 

3.                                       Compliance With Agreement

 

(a) The Board and officers of the Bank shall take immediate action to cause the
Bank to comply with the terms of this Agreement and shall take all actions
necessary and appropriate thereafter to cause the Bank to continue to carry out
the provisions of this Agreement.

 

(b) Within 15 days of the Effective Date, the Board shall appoint a committee
(the “Compliance Committee”) comprised of 3 or more directors, the majority of
whom shall be outside directors, to monitor and coordinate the Bank’s compliance
with the provisions of this Agreement.

 

(c) Within 20 days after the end of each calendar quarter following the
Effective Date, Management shall update the ITRPP spreadsheets used to describe
and monitor implementation of the ITRPP, and shall submit the same to the
Compliance Committee.

 

(d) Within 10 days of its receipt of the updated ITRPP spreadsheets, the
Compliance Committee shall submit a written progress report to the Board
detailing the actions taken to comply with each provision of this Agreement and
the results of those actions.

 

(e) Within 15 days after its receipt of a quarterly progress report from the
Compliance Committee, the Board shall forward a copy thereof, together with any
additional comments made by the Board, to the Regional Director and shall
certify in writing that each Director has reviewed the report.

 

4.                                       Submission of Required Documents to OTS

 

When this Agreement requires the submission of documents to the OTS, the Bank
shall submit them as follows:

 

The original to:

 

copy to:

 

 

 

Mr. Robert C. Albanese

 

Mr. Thomas J. Donahue

Regional Director

 

Information Tech. Examinations Mgr.

Office of Thrift Supervision

 

Office of Thrift Supervision

Harborside Financial Center Plaza Five

 

Harborside Financial Center Plaza Five

Suite 1600

 

Suite 1600

Jersey City, New Jersey 07311

 

Jersey City, New Jersey 07311

 

5.                                       Integration Clause

 

This Agreement represents, as of the Effective Date, the final written agreement
of the parties with respect to the subject matter hereof and constitutes the
sole agreement of the parties, as of the Effective Date.

 

6.                                       Definitions

 

All technical words or terms used in this Agreement for which meanings are not
specified or otherwise provided by the provisions of this Agreement shall,
insofar as applicable, have meanings as defined in Chapter V of Title 12 of the
Code of Federal Regulations, the Home Owners’ Loan Act (“HOLA”), the Federal
Deposit Insurance Act (“FDI Act”), and OTS Memoranda.  Any such technical words
or terms used in this Agreement and undefined in said Code of Federal
Regulations, HOLA, FDI Act, and OTS Memoranda shall have meanings that accord
with the best custom and usage in the savings and loan and information
technology industries.

 

7.                                       Successor Statutes, Regulations,
Guidance, Amendments

 

Reference in this Agreement to provisions of statutes, regulations, and OTS
Memoranda shall be deemed to include references to all amendments to such
provisions that have been made as of the Effective Date and references to
successor

 

2

--------------------------------------------------------------------------------


 

provisions as they become applicable.

 

8.                                       Time Limits

 

Time limitations for compliance with the terms of this Agreement run from the
Effective Date unless otherwise noted.

 

9.                                       Rules of Interpretation

 

(a) Nothing in this Agreement shall be construed as permitting the Bank to
violate any law, rule, regulation, or policy statement to which it is subject.

 

(b) The paragraph headings herein are for convenience only and shall not affect
the construction hereof.

 

(c) In case any provision in this Agreement is determined to be invalid,
illegal, or unenforceable by the decision of any court of competent
jurisdiction, the validity, legality, and enforceability of the remaining
provisions hereof shall not in any way be affected or impaired thereby, unless
the Regional Director in his sole discretion determines otherwise.

 

10.                                 Successors In Interest/Benefit

 

The terms and provisions of this Agreement shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors in interest. 
Nothing in this Agreement, express or implied, shall give to any person or
entity, other than the parties hereto, the Federal Deposit Insurance
Corporation, and their successors hereunder, any benefit or any legal or
equitable right, remedy, or claim under this Agreement.

 

11.                                 Enforceability of Agreement; Director
Attestation

 

The Bank represents and warrants that this Agreement has been duly authorized,
executed, and delivered, and constitutes, in accordance with its terms, a valid
and binding agreement of the Bank.  Each director signing Addendum A attached to
this Agreement attests, by such act, that she or he, as the case may be, voted
in favor of the Board resolutions (copies submitted to the OTS herewith)
authorizing the execution of this Agreement by the Bank.

 

12.                                 Effective Date; Duration; Termination or
Suspension of Agreement

 

This Agreement shall be effective and enforceable as of the date the OTS’
Regional Director executes this Agreement, which date is the Effective Date
hereof, as indicated on the first page hereof.  This Agreement shall remain in
effect until terminated, modified, or suspended in writing by the OTS, acting
through its Director or the Regional Director.  The Regional Director, in his
sole discretion and by written notice, may suspend any or all provisions of this
Agreement.

 

13.                                 No Bar or Estoppel

 

The provisions of this Agreement shall not bar, estop, or otherwise prevent the
OTS from taking any other action (including, without limitation, any type of
supervisory, enforcement, or resolution action) affecting the Bank or any of its
current or former institution-affiliated parties.

 

3

--------------------------------------------------------------------------------


 

14.                                 Section 8 Agreement

 

This Agreement is a “written agreement” for the purposes of section 8 of the FDI
Act, 12 U.S.C. § 1818.

 

IN WITNESS WHEREOF, the parties hereto hereby execute this Agreement.

 

 

THIRD FEDERAL BANK

OFFICE OF THRIFT SUPERVISION

 

 

 

 

 

 

 

 

By:

/s/ Kent C. Lufkin

 

By:

/s/ Robert C. Albanese

 

 

Kent C. Lufkin

 

Robert C. Albanese

 

President & Chief Executive Officer

 

Regional Director

 

Date: August 2, 2005

 

Date: August 2, 2005

 

4

--------------------------------------------------------------------------------